TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00492-CR


John Merritt Pierce, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-05-639, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for release on reasonable bail pending final determination of an
appeal by the State is granted.  See Tex. Code Crim. Proc. Ann. art. 44.04(h) (West Supp. 2007). 
The amount of bail is set at $10,000.00.  The trial court shall set the conditions of bail and must
approve any sureties.
It is ordered January 8, 2008.
 

Before Justices Patterson, Puryear and Pemberton
Do Not Publish